REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Friend et al. (US 20180004375 A1) generally discloses the aspect of a method for managing contact center interactions the method being executed by at least one processor, the method comprising: receiving, by the at least one processor from a servicing application, a request for a web application that implements a plurality of contact center functions: integrating, by the at least one processor, the web application into the servicing application; and displaying, by the at least one processor, a UI that includes information that relates to each of the plurality of contact center functions; and Ouimette further displaying, by the at least one processor, a ribbon that includes information that relates to each of the plurality of contact center functions. 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	each of the plurality of contact center functions is implemented as a respective cloud native microservice, and wherein the web application includes a JavaScript software development kit that connects each respective cloud native microservice to a transaction processing application, and wherein the method further comprises using the JavaScript software development kit to manage connectivity to cloud microservices and to propagate received events to the servicing application.
The claim limitations are quite unique in the sense that the contact center function is requested by the customer support through a cloud microservice generate into a ribbon that include information related to the function; where software development kit connects the cloud native microservice to a transaction application. The software development kit is also used to manage connectivity to the microservice to propagate received events to the servicing application. The prior art were limited to some basic functions that are requested by the customer support and implemented in the function ribbon. The application is amended as suggested by the examiner. 

In addition to the art cited in the previous office action, the following art was also
considered:
Enqvist et al., Pub. No.: 2020/0100145A1: The external networks and services 106 may provide the UE services that are not provided by the communications network the UE has the subscription to. Service provided by the external networks and services may be referred to non-native services as opposed to the native services provided by the communications network the UE has subscription to. The services provided by the external networks and services may utilize the native services of the communications network, for example a data transfer service.
Storto et al., Pub. no.: 20170289318A1:  Preferably, the connectivity board is configured to: receive from the endpoint the standard message; transmit the standard message to the cloud service; receive from the cloud service the device-native message; and transfer the device-native message to a device main control unit to be processed.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179